           Case 2:19-cv-04906-JJT Document 1 Filed 07/23/19 Page 1 of 3



 1   SQUIRE PATTON BOGGS (US) LLP
     MATTHEW R. ROGERS (SBN 128215)
2    EMMA E. JACOBSON (SBN 245851)
     555 South Flower Street, 31st Floor
3    Los Angeles, California 90071
     Telephone: +1 213 689 5155
4    Facsimile: +1 213 623 4581
     Email:      matthew.rogers squirepb.com
 5               emmajacobson squirepb.com

6    Attorneys for Defendant
     MERCEDES-BENZ USA, LLC
 7

 8                                UNITED STATES DISTRICT COURT

 9                               CENTRAL DISTRICT OF CALIFORNIA

10

11   LAURI MANHAS, an individual,                         Case No.
12                          Plaintiff,                    NOTICE OF
                                                          ACTION      REMOVAL
                                                                    UNDER 28     OF
                                                                             U.S.C.
13

14
              v.
     MERCEDES BENZ USA, LLC, a
                                                          C1441(b); COPY OF STATE
                                                            OURT FILE
     Delaware limited liability company; and
15   DOES 1 to 10, inclusive,
16                          Defendants.
17

18

19            TO THE CLERK OF THE ABOVE-ENTITLED COURT:
20            PLEASE TAKE NOTICE that defendant Mercedes-Benz USA, LLC
21   ("MBUSA"), on the basis of diversity jurisdiction, hereby removes to this Court the
22   state court action described below:
23            1.       On June 13, 2019, an action was commenced in the Superior Court of
24   the State of California, County of Los Angeles, Central District, entitled
25   Lauri Manhas, Plaintiff vs. Mercedes-Benz USA, LLC, Defendant, as Case No.
26   19STCV20692. A copy of the original Complaint in the state court action is
27   attached hereto as Exhibit "A."
28
                                                    -1-
                                         NOTICE OF REMOVAL OF ACTION
     010-8802-1332/1/AMERICAS
           Case 2:19-cv-04906-JJT Document 1 Filed 07/23/19 Page 2 of 3



1            2.        The first date upon which defendant MBUSA received a copy of said
2    Complaint was on or about July 2, 2019, when plaintiff served Mercedes-Benz
3    USA, LLC. A copy of the Summons is attached hereto as Exhibit "B".
4            3.        Copies of all pleadings and court documents served by plaintiff upon
5    MBUSA, or otherwise obtained in this case, are collectively attached hereto as
6    Exhibit "C".
7            4.        To defendant MBUSA's knowledge, Exhibits "A" through "C"
 8   constitute the entire state court file in this matter.
 9            5.       MBUSA has and does maintain its principal place of business in
10   Sandy Springs, Georgia (previously Montvale, New Jersey) and is a Delaware
11   Limited Liability Company. MBUSA has only one member/owner, Daimler
12   North America Corporation ("DNAC"), which is incorporated under the laws of
13   the State of Delaware with its principle place of business in Farmington Hills,
14   Michigan. Therefore MBUSA is a citizen of Delaware and of Georgia, but is not
15   a citizen of California or Arizona for purposes of determining diversity.
16            6.       At all times relevant herein, the parties designated as Doe defendants
17   in this action are unnecessary and sham parties which have no interest in the
18   subject matter of said action and must be disregarded for the purposes of
19   determining diversity jurisdiction pursuant to 28 U.S.C. § 1441(a).
20            7.       Plaintiffs lawsuit stems from a February 24, 2019, traffic collision
21   when Lauri Manhas was driving a 2015 Mercedes-Benz CLS400. Plaintiff alleges
22   the vehicle's front driver's air bag failed to deploy and the seat belt failed to
23   properly lock resulting in enhanced injuries. (Exhibit "A," Complaint, ¶ 9).
24            8.       MBUSA denies plaintiffs allegations and specifically denies, among
25   other things, that the involved 2015 Mercedes-Benz CLS400 was defective or
26   caused plaintiff injury or loss. But, without prejudice to its defenses in this action,
27   and for the purposes of demonstrating by a preponderance of evidence that the
28
                                                   -2-
                                      NOTICE OF REMOVAL OF ACTION
     010-8802-1332/1/AMERICAS
           Case 2:19-cv-04906-JJT Document 1 Filed 07/23/19 Page 3 of 3



 1   amount in controversy exceeds $75,000.00, the threshold amount for removal
2    jurisdiction, the following is set forth:
 3                     (a)      Per plaintiffs Complaint, she alleges injuries including facial
 4            laceration, left-sided body numbness and loss of motor skill. (Exhibit "A",
 5            Complaint ¶¶ 10-11.)
 6                     (b)      Per plaintiff's Statement of Damages, she seeks general
 7            damages of $1,000,000.00 and special damages of $1,000,000. See Exhibit
 8           "C", p. 1.
 9            9.       Plaintiff is resident of Maricopa County, Arizona as alleged in
10   Paragraph 1 of her Complaint. (See Exhibit "A.") Accordingly, at all relevant
11   times, complete diversity has and does exist between plaintiff and MBUSA.
12            10.      Therefore, this action is a civil action in which this Court has original
13   jurisdiction under 28 U.S.C. § 1441(b) in that it is a civil action wherein the
14   amount in controversy exceeds the minimum jurisdictional amount of this court
15   and is between citizens of different states.
16            WHEREFORE, this defendant hereby gives notice that the above-entitled
17   action, originally pending against it in the Superior Court of the State of California
18   in and for the County of Los Angeles, is now removed to this Court.
19
     Dated: July 23, 2019                               Squire Patton Boggs (US) LLP
20

21
                                                        By:
22                                                                  Matthew R. ogers
                                                        Attorneys for Defendant
23                                                      Mercedes-Benz USA, LLC
24

25

26

27

28
                                                      -3-
                                         NOTICE OF REMOVAL OF ACTION
     010-8802-1332/1/AMERICAS
